Citation Nr: 1125243	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel








INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue as characterized on the title page of this decision has been framed to include the larger issues of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include depression and anxiety.  When the Veteran filed his claim to reopen in January 2009, he requested consideration of a service connection claim for major depression.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). The Veteran has also indicated that he suffers from anxiety as a result of his active service or service related disability.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final RO decision of February 1986 - that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  It is also noted that in light of the Board's decision to reopen the claim and Remand the matter to the RO for additional development, there can be no prejudice to the Veteran from captioning the issue as such.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 1986, the RO denied the Veteran's claim for service connection for a nervous disorder on the basis that the evidence of record did not show psychiatric symptoms in service and his diagnosed atypical anxiety disorder with depressive features was not subject to the one-year presumptive period following separation; the Veteran did not appeal the February 1986 decision within one year of being notified.

2.  Evidence received since the February 1986 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.

3.  The medical evidence of record does not show that the Veteran currently has bilateral hearing loss disability for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision that denied entitlement to service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, although a December 2005 letter addressed all three notice elements and was sent prior to the initial RO decision in this matter, the RO did not provide the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date, until a letter dated in December 2007, after the initial RO decision.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a statement of the case was issued in March 2009.  Consequently, the Board finds that the duty to notify has been satisfied.  

With regard to the issue of whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in this case, the claim is being reopened.  Thus, as the Veteran's claim to reopen is granted, any further discussion of whether the requirements of Kent have been fulfilled is unnecessary.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, Army Reserve treatment records, VA treatment records, and private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in February 2006 and June 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for a "nervous condition" in February 1985.  In a February 1986 decision, the RO denied the Veteran's claim for a nervous disorder on the basis that the evidence of record did not show psychiatric symptoms in service and his diagnosed atypical anxiety disorder with depressive features was not subject to the one-year presumptive period following separation.  Reference was made to service treatment records and the report of a December 1985 VA psychiatric examination (at which time he was diagnosed with atypical anxiety disorder with depressive features).   The Veteran did not appeal that decision within a year, and it became final. 38 C.F.R. § 20.1103.

The Veteran filed his current claim of entitlement to service connection for "major depression" in October 2005.  In April 2007, the RO reopened the Veteran's claim but denied it on the merits after determining that there was no evidence showing a relationship between his psychiatric disorder and military service.  He appealed.  In a February 2009 decision, the RO also denied a claim of entitlement to service connection for depression as secondary to service-connected lumbosacral strain-myositis.

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence added to the record since the February 1986 RO denial includes VA treatment records dated from June 2003 to January 2009, private treatment records dated from 1993 to 2006, the report of a November 2008 VA mental disorders examination, and the Veteran's own written statements. 

Specifically, at the time of the initial February 1986 RO denial, the Veteran's service connection claim was assessed under direct and presumptive theories of entitlement.  That is, the RO denied the claim because the evidence of record did not show psychiatric symptoms in service nor did the evidence show that his diagnosed atypical anxiety disorder with depressive manifested to a compensable degree within one year of separation from service.  However, since the February 1986 denial, the Veteran has asserted that his current psychiatric disorder was either caused or aggravated secondary to his service-connected lumbosacral strain-myositis.  

In addition, the service treatment records associated with the claims file since the February 1986 RO denial suggest that the Veteran's psychiatric symptomatology is secondary to physical pain.  Specifically, a September 2008 psychiatric initial evaluation indicated that the Veteran was suffering from depression, anxiety, episodes of irritability, and suicidal ideation as a result of chronic pain and a need for pain killers.  

The Board finds that the evidence submitted since the February 1986 RO decision is new in that it was not associated with the claims folder prior to the February 1986 RO decision and material because it relates to an unestablished fact  necessary to substantiate the claim (a possible relationship between the Veteran's symptomatology and his service-connected back disorder) and raises a reasonable possibility of substantiating the claim.  Therefore, his acquired psychiatric disorder claim will be reopened.  To that extent only, his appeal is granted.  

III.  Service Connection

The Veteran also seeks entitlement to service connection for bilateral hearing loss.  Specifically, he alleges that he has hearing loss as a result of 3 years of in-service exposure to truck noise, heavy machinery, firearm detonations, and generators.  


Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing loss disability is defined by VA regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, as discussed in detail below, the record shows that the Veteran has never been diagnosed as having bilateral hearing loss for VA purposes during the course of the entire appeal period. 

Service treatment records show that the Veteran complained of pain in his ears and a sore throat in March 1982.  However, on his July 1981 Report of Medical History at enlistment and his July 1984 Report of Medical History at separation, the Veteran indicated that he never suffered from hearing loss.  Moreover, all audiograms performed in service were within normal limits for VA purposes.  Upon authorized audiological evaluation at enlistment in July 1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
5
5
5
5

No speech recognition ability percentages were available at the time of this test.  The Board notes that the pure tone thresholds obtained for the bilateral ears do not constitute hearing loss disability for the purposes of applying the laws administered by VA.

Upon authorized audiological evaluation at separation in July 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
25
15
25
30
35

No speech recognition ability percentages were available at the time of this test.  The Board notes that the pure tone thresholds obtained for the bilateral ears do not constitute hearing loss disability for the purposes of applying the laws administered by VA.  The Board recognizes that there is evidence of a shift in left ear hearing acuity that could represent hearing loss.  However, as will be shown below, there remains no evidence demonstrating hearing loss for VA purposes.  As such, the change in left ear hearing acuity between service enlistment and discharge is merely anecdotal at this time.

Army Reserve records reveal that the Veteran was diagnosed with bilateral otitis media secondary to congestion in April 1987.  However, all audiograms performed while in the Army Reserves were within normal limits for VA purposes.  In April 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
10
5
5
10

In March 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
30
15
15
15
10

No speech recognition ability percentages were available at the time of these tests.  However, the Board again notes that the pure tone thresholds obtained for the bilateral ears do not constitute hearing loss disability for the purposes of applying the laws administered by VA.

The Veteran was also afforded VA audiological examinations in February 2006 and June 2006.  At the time of the February 2006 examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
30
LEFT
10
10
5
20
25

The Veteran's average pure tone threshold was 14 decibels in his right ear and 15 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  However, these pure tone thresholds and speech recognition ability percentages do not constitute hearing loss disability for the purposes of applying the laws administered by VA.

Similarly, at the time of the June 2006 examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
30
LEFT
10
10
0
20
25

The Veteran's average pure tone threshold was 14 decibels in his right ear and 14 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  Again, these pure tone thresholds and speech recognition ability percentages do not constitute hearing loss disability for the purposes of applying the laws administered by VA.

As previously stated, hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000Hz. are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had bilateral hearing loss for VA purposes in service or thereafter.  

The Board has considered the Veteran's statements submitted through various written correspondences with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the current audiometric results fail to establish that he currently has bilateral hearing loss for VA compensation purposes.  As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received; to this extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.  


REMAND

Having reopened the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board's review of the claims file reveals that further development on the matter is warranted.

As discussed above, the Veteran asserts that his current psychiatric disorder was caused or aggravated secondary to his service-connected lumbosacral strain-myositis.  A relationship between the Veteran's psychiatric symptomatology and physical pain was also suggested in his VA treatment records.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the Veteran was afforded a VA mental disorders examination in November 2008.  However, the examiner deferred a diagnosis due to the Veteran's failure to provide a urine sample for toxicology.  Moreover, an opinion as to the probable etiology of the Veteran's psychiatric symptomatology was not offered.  As such, the Board finds that the November 2008 examination report is not adequate for rating purposes.  The Board therefore finds that a remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record as well as fully explains all findings and opinions in sufficient detail.

Also, the claims file reflects that the Veteran has received medical treatment from the VA Caribbean Healthcare System in San Juan, the Commonwealth of Puerto Rico; however, the claims file only includes treatment records from that facility dated up to January 2009.  Treatment records from this facility have diagnosed the Veteran with recurrent major depression, depressive disorder, and substance-induced mood disorder.  The Board emphasizes that records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain VA treatment records from the VA Caribbean Healthcare System in San Juan, the Commonwealth of Puerto Rico, for the period from January 2009 to the present.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of any currently-diagnosed psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed.

The examiner must provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder had its onset during service or is otherwise related to service.  The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disability is caused by, or aggravated by, his service-connected lumbosacral strain-myositis or the chronic pain related thereto.  In doing so, the examiner should acknowledge and discuss the Veteran's statements as to onset, nexus, and continuity of symptomatology of his claimed psychiatric disorder.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the pressure ulcers (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, the RO should readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in March 2009.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


